Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 1 of 71




                      EXHIBIT R
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 2 of 71




       DISCLOSURE OF INFORMATION                                        40 03 3




1.     Purpose. To establish SBA procedures and guidelines for Disclosure of Information.

2.     Personnel Concerned. All SBA personnel.

3.     SOP Canceled. SOP 40 03 2 dated 8/1/88.

4.     Distribution. Standard.

5.     Originator. Freedom of Information/Privacy Acts Office, Office of Hearings and
       Appeals.




Effective Date: August 4, 2004                                                          Page 1
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 3 of 71




                                                                        40 03 3




Effective Date: August 4, 2004                                          Page 2
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 4 of 71




                                                                                   40 03 3
                                       Table of Contents


Paragraph                                                                   Page


Chapter 1.     The Freedom of Information Act in General

       1.      What is the Freedom of Information Act?                       7

       2.      What Procedures Must SBA Offices Follow to Implement          7
               the FOIA?

       3.      What Information is Considered Public?                        9


Chapter 2.     Processing a FOIA Request

       1.      Who Should Process a FOIA Request?                           11

       2.      Who Can Make a FOIA Request?                                 11

       3.      What is Required for a Proper FOIA Request?                  11

       4.      What is the FOIA Tracking System?                            12

       5.      What Must I Do When I Receive a FOIA Request?                12

       6.      What Are the Time Limits for Processing Requests?       13

       7.      What is Expedited Processing?                                14

       8.      What is Multi- track Processing?                             15

       9.      What is an "Agency Record" vs. a "Personal Record"?          15

       10.     Should I Review Records Originating at Another Agency        15
               or at the White House?

       11.     Do I Have to Provide Records in the Form or Format           16
               Requested?




Effective Date: August 4, 2004                                                     Page 3
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 5 of 71




                                                                                      40 03 3


       12.     Do I Have to Answer Questions or Create Records?             16

       13.     What Should I Include in My Response if I Deny a Request?         17

       14.     Should I Provide Copies of Initial Responses to the FOI/PA        17
               Office?

       15.     When Should I Provide FOIA Appeal Rights?                         18

       16.     What is the Appeal Procedure?                                     18


Chapter 3.     Fees

       1.      Do I Assess Processing Fees?                                 19

       2.      What Other Fees Should I Charge?                                  20

       3.      What are the Categories of Requesters?                            20

       4.      When and How Do Requesters Pay Fees?                              21

       5.      Where Do I Forward Payments?                                      22

       6.      How Do I Process Fee Waiver Requests?                             22

       7.      If I Deny the Fee Waiver Request, Do I Provide Appeal             22
               Rights?


Chapter 4.     FOIA Exemptions

       1.      What Are the Exemptions?                                          23

       2.      What Information Do the FOIA Exemptions Protect?                  24


Chapter 5.     Predisclosure Notification

       1.      What is Predisclosure Notification?                               39



Effective Date: August 4, 2004                                                        Page 4
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 6 of 71




                                                                                     40 03 3


       2.      Do Submitters Have Any Responsibilities When They                39
               Provide Business Information to SBA?

       3.      What Information Should I Provide to Submitters About            40
               Their Rights and How to Object to Disclosure?

       4.      May I Notify a Large Group of Submitters All at Once?            40

       5.      What Should I Do When a Submitter Objects to My                  40
               Proposed Disclosure?

       6.      What if a Requester Files a FOIA Lawsuit?                        42

       7.      When is Notice Not Required?                                     42


Chapter 6.     Other Things You Need To Know

       1.      How Should I Treat Documents that Contain Both Exempt            43
               and Non-exempt Information?

       2.      Should I Make Discretionary Disclosures?                         43

       3.      Does the FOIA or the Privacy Act Provide Disciplinary            45
               Actions?

       4.      What is the Annual FOIA Report?                                  46


Chapter 7.     Special Situations

       1.      How are Congressional Requests for Records Processed?            47

       2.      How Do I Respond to General Accounting Office Requests           47
               for Records?

       3.      What is My Obligation in Respond ing to Requests from Federal    48
               Agencies or Instrumentalities of Any Governmental Jurisdiction
               Within or Under the Control of the United States for Civil or
               Criminal Law Enforcement Purposes?



Effective Date: August 4, 2004                                                       Page 5
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 7 of 71




                                                                                       40 03 3


       4.      What is My Obligation in Responding to Requests from Federal       48
               Departments and Agencies for Other than Law Enforcement
               Purposes?

       5.      What is My Obligation in Responding to Requests for Records        49
               Obtained From Financial Institutions and the Right to Financ ial
               Privacy Act of 1978?

       6.      What About Other Requests for Disclosure?                          49

       7.      What are the Procedures Governing Subpoenas, Appearances           50
               and Testimony?

       8.      What Access May Volunteers and Contractors Have to Case            50
               File Material?


Appendices

       1.      Index of Forms and Reports                                         51

       2.      Sample Language                                                    53

       4.      Lists of Information                                               63

       5.      Fee Waiver Guidelines                                              67




Effective Date: August 4, 2004                                                         Page 6
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 8 of 71




                                                                                          40 03 3


                                           Chapter 1

                         The Freedom of Information Act in General


1.     What is the Freedom of Information Act?

       The Freedom of Information Act (FOIA) is a federal disclosure statute (5 U.S.C. § 552,
       as amended by Public Law 93-502, Public Law 94-409, and Public Law 99-570)
       requiring Federal agencies to disclose to "any person" all records within its possession,
       except for information protected by a FOIA exemption (see chapter 4).


2.     What Procedures Must SBA Offices Follow to Implement the FOIA?

       a.      The Chief, Freedom of Information/Privacy Acts Office (FOI/PA) must:

               (1)    Maintain administrative control of Agency activities in implementing the
                      law;

               (2)    Decide all administrative appeals involving the nondisclosure of requested
                      data and the refusal to waive fees;

               (3)    Educate all SBA offices on their FOIA implementation responsibilities;

               (4)    Prepare the Annual FOIA Report to the Attorney General on or before
                      February l for the previous fiscal year;

               (5)    Provide technical guidance on FOIA's substantive and procedural
                      requirements to all SBA offices;

               (6)    Establish and maintain an electronic reading room for on-line access; and

               (7)    Determine which records are the subject of frequent requests and make
                      those records available in both reading rooms.

               (8)    Ensure that all FOIA contacts have access to and receive training for using
                      the FOIA Tracking System.




Effective Date: August 4, 2004                                                             Page 7
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 9 of 71




                                                                                           40 03 3
       b.      The Office of General Counsel must:

               (1)    Maintain liaison with the Department of Justice with respect to litigation;

               (2)    Provide legal advice when requested by the FOI/PA Office;

               (3)    Maintain rules and regulations governing the procedures for the public to
                      request documents, records and other material, and on fees;

               (4)    Assure that regulations published in the Federal Register are current and
                      legally sufficient;

               (5)    Make available to the public, opinions, orders, and other materials within
                      the General Counsel's functional area of responsibility; and

               (6)    Review any requests or demands seeking SBA personnel to appear or
                      testify in any civil manner before any court, committee or other
                      administrative body.

       c.      Regional Administrators, District Directors, and Disaster Area Directors must:

               (1)    Maintain facilities for public access to the Agency materials identified in
                      paragraph 3.a. of this Chapter;

               (2)    Make information readily available to the public, including how to obtain
                      information by mail;

               (3)    Designate an official (usually Counsel) who will act as the FOIA Contact
                      and who will be responsible for processing all FOIA requests, tracking and
                      maintaining statistics of FOI/PA activity in the FOIA Tracking System,
                      and who will act as a point of contact to the FOI/PA Office;

               (4)    Provide information as required by the provisions of the FOIA; and,

               (5)    Provide training to individuals responsible for processing FOIA requests.




Effective Date: August 4, 2004                                                              Page 8
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 10 of 71




                                                                                             40 03 3


       d.       Associate and Assistant Administrators, Directors, and Special Assistants to the
                Administrator must:

                (1)    Make releasable records of major interest available to the public;

                (2)    Review and maintain current rules, regulations, and other materials
                       involving their respective areas of responsibility;

                (3)    Designate a program official who will act as the FOIA Contact and who
                       will be responsible for processing all FOIA requests, tracking and
                       maintaining statistics of FOI/PA activity in the FOIA Tracking System,
                       and who will act as a point of contact to the FOI/PA Office;

                (4)    Provide information as required by the provisions of the FOIA; and,

                (5)    Provide training to individuals responsible for processing FOIA requests.


3.     What Information is Considered Public?

       a.       The following is available for public inspection and copying, as required by the
                FOIA, and may be found through SBA’s website at www.sba.gov/:

                (1)    List of headquarter and field offices where the public may make requests
                       or obtain information and decisions;

                (2)    All formal and informal procedures;

                (3)    Rules of procedure, descriptions of available forms, locations where forms
                       can be obtained;

                (4)    Statutory rules;

                (5)    Each amendment, revision, or repeal of the foregoing;

                (6)    Final opinions rendered in the adjudication of administrative cases;
                       specific agency policy statements; and administrative staff manuals that
                       affect the public; and




Effective Date: August 4, 2004                                                               Page 9
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 11 of 71




                                                                                         40 03 3
                (7)    Records processed and disclosed in response to FOIA requests that,
                       because of their subject matter, the Agency determines have become or are
                       likely to become the subject of subsequent requests.

       b.       Title 13 of the Code of Federal Regulations (CFR), Chapter 1, at Part 102, sets
                forth SBA's regulations for Disclosure of Information. The CFR is a codification
                of the general and permanent rules published in the Federal Register. The
                Superintendent of Documents, U.S. Government Printing Office, Washington, DC
                20402 sells Title 13, and it is available for inspection and copying at local SBA
                offices and pub lic libraries. In addition, SBA’s Regulations can be accessed at
                www.sba.gov/library/. Advise requesters to check recent Federal Register indices
                for any revisions of the Regulations.

       c.       Requesters may visit the Online Library/Reading Room on SBA’s Home Page at
                www.sba.gov/library/reportsroom.html to obtain a wide range of information such
                as: annual reports, including the Annual FOIA Report; Privacy Impact
                Assessments; studies; statistics; laws and regulations; lists of approved loans;
                publications ; and records listed in a. of this section.




Effective Date: August 4, 2004                                                           Page 10
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 12 of 71




                                                                                            40 03 3


                                            Chapter 2

                                   Processing a FOIA Request


1.     Who Should Process a FOIA Request?

       a.       The SBA office having custody of requested records is responsible for processing
                a FOIA request and making disclosure determinations. The FOI/PA Office will
                refer all initial requests it receives to the appropriate program and/or field
                office(s). If the records involve another office, that office should concur before
                the initial processing office makes a disclosure determination. Refer all requests
                for Office of Inspector General (OIG) records to the Counsel Division, OIG.

       b.       Each SBA office will have a designated FOIA Contact and designated Back-up
                Contact. The Contact will take primary responsibility for processing a FOIA or
                PA request within their office.


2.     Who Can Make a FOIA Request?

       a.       Any "person" can make a FOIA request. The FOIA defines a person as an
                individual (including foreign citizens), a partnership, a corporation, an
                association, and a foreign or domestic (state or local) government.

       b.       Any Federal agency or a "fugitive from justice" is excluded from the definition of
                "person" and cannot make a FOIA request.


3.     What is Required for a Proper FOIA Request?

       All FOIA requests must:

       a.       Be in writing (includes email).

       b.       "Reasonably describe" the information requested so that the processing office can
                locate the requested record with a reasonable amount of effort. A request that
                does not meet this requirement may require the responding office to suggest
                reformulation to the requester. You cannot deny a request because it is too




Effective Date: August 4, 2004                                                              Page 11
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 13 of 71




                                                                                           40 03 3
                broad or burdensome. Do not construe a request so narrowly that you deny
                information you know exists in a form slightly different from that requested.

       c.       State a willingness to pay applicable processing fees, unless a fee waiver is
                requested.

       d.       Be sent to the office where the records are located or to the FOI/PA Office for
                referral when the records' location is unknown or where the records are in
                multiple locations. You must advise the requester that you referred the request
                and provide appropriate contact information.


4.     What Is the FOIA Tracking System?

       a.       The FOIA Tracking System (FTS) is SBA’s web-based database for
                tracking FOIA and PA requests and appeals. It establishes a record of a
                request that includes requester details, dates of correspondence between
                SBA and the requester, the subject of the request, the actions taken by
                SBA until final disposition, and what office is assigned to undertake each
                action. It also produces reports based on queries by office, subject, dates,
                etc.

       b.       Use of the FTS is mandatory; designated FOIA Contacts or their Back- ups
                must enter data into the FTS within 48 hours of receipt of a FOI/PA
                inquiry. Pertinent status and tracking data must be entered once an office
                has taken action. Only the FOIA Contacts and Back-ups have access to
                the FTS through designated user ids and passwords.

       c.       Training for use of the FTS is accessible through the Employee Gateway
                Home Page at Employee Training. Click on either the FOIA System
                Training Slides for step-by-step Power Point slides or the FOIA System
                User’s Manual.


5.     What Must I Do When I Receive a FOIA Request?

       a.       You should determine if the requester is first party or third party. A "first party"
                requester is a person or authorized representative requesting information about
                himself. A "third party" requester is a person or entity requesting information
                about another. If a third party requester wants access to first party


                information, that request must include an authorization signed by the latter,
                allowing you to release such information.

Effective Date: August 4, 2004                                                                 Page 12
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 14 of 71




                                                                                              40 03 3

       b.       Input data into the FOIA Tracking System. See paragraph 4. of this chapter.

       c.       Before you actually process an initial request, you must determine if you should
                assess fees and if so, estimate the fees. You should notify the requester if the
                estimated fees will exceed $25.00. If so, the requester must provide a fee
                declaration and agree to pay the anticipated fees before you process the request.
                If the estimated fees are more than $250 or if the requester has previously failed
                to pay fees, you may request advance payment. The advance payment should
                include the estimated amount, plus any past due charges and interest. See chapter
                3, paragraph 4.

       d.       You should determine what type of request it is. You should process requests
                citing both the FOIA and the PA or citing no Act at all, under both Acts for fullest
                disclosure. Fee provisions of one or both Acts apply, as appropriate. Consult
                with the FOI/PA Office if you have any questions regarding this matter.

       e.       You must review all pertinent agency records that are within your office's
                possession and control as of the close of business the day you received the
                request. You must apply reasonable search standards and exercise sound
                discretion in your search for the requested records.

       f.       If you receive a request that appears to have been sent by a requester or group of
                collaborating requesters to multiple field or program offices for the same
                information, you should contact the FOI/PA Office. The FOI/PA Office will
                determine if Headquarters can provide an aggregate response. This procedure
                will ensure consistency and the proper assessment of aggregate fees.


6.     What Are the Time Limits for Processing Requests?

       a.       You must notify the requester of your disclosure determinations within 20
                working days from receipt of the request, Saturdays, Sundays, and Federal
                holidays excluded. If you deny the request or if no records exist, you must notify
                the requester of his right to an administrative appeal and tell him he must appeal
                within 60 calendar days of the date of the notice of your denial.




       b.       Under certain "unusual circumstances," you may extend the 20 day time limit for
                responding to requests for a period not to exceed ten working days by notifying
                the requester in writing. You should include the reason for the


Effective Date: August 4, 2004                                                                Page 13
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 15 of 71




                                                                                             40 03 3
                extension and an expected date of response. The three statutory "unusual
                circumstances" are:

                (1)    The need to search for and collect the requested records from other
                       separate facilities.

                (2)    The need to search for, collect and examine a voluminous amount of
                       records.

                (3)    The need for consultation with another agency or division with a
                       substantial interest in the request.

       c.       Because the FOIA allows for only one extension of time, either at the initial or
                appellate stage, you must notify the FOI/PA Office if you need an extension.

       d.       Additional time may be allowable. Where an extension of more than ten working
                days will be necessary due to exceptional circumstances, you may give the
                requester an opportunity to modify the request so it may be processed within the
                usual time limits in paragraphs (a) and (b) of this section, or to arrange an
                alternative time period for processing the request or a modified request. Confirm
                this arrangement with the requester in writing.


7.     What is Expedited Processing?

       a.       The FOIA allows requesters to seek expedited processing if one of the following
                conditions is met:

                (1)    the requester demonstrates that someone’s life or physical safety would be
                       in imminent danger if SBA did not respond to the request within 20
                       working days; or

                (2)    the requester is a person primarily engaged in disseminating information,
                       and there exists an urgency to inform the public about an actual or alleged
                       Federal Government activity.




       b.       If a requester provides a certification of ‘compelling need,’ you must decide
                whether to grant the expedited processing within ten working days from the date
                the request is received and notify the requester of your decision. You must give
                priority to an expedited request and process the requested records as soon as
                practicable.

Effective Date: August 4, 2004                                                               Page 14
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 16 of 71




                                                                                             40 03 3

       c.       If you deny a request for expedited processing, you must provide the requester
                with appeal rights. See paragraph 13.c. of this chapter. The FOI/PA Office will
                give expeditious consideration to any administrative appeal of a denial for
                expedited processing.


8.     What is Multi-track Processing?

       Multi-track processing is permitted if an office receives so many requests, that it cannot
       respond to all within 30 working days. An office with a substantial backlog of requests
       may decide that multi- track processing is necessary and create tracks based on the
       amount of work or time (or both) involved in processing. Requests on each track are then
       processed generally in the order in which they are received. Requesters should be given
       the opportunity to limit their requests in order to obtain faster processing.


9.     What is an "Agency Record" vs. a "Personal Record"?

       a.       "Agency records" are documents that are either created or obtained by an agency,
                and which are under agency possession and control at the time of the FOIA
                request. You must review all "agency records" pertinent to the FOIA request you
                are processing.

       b.       "Personal records" are not subject to FOIA review. You should look to the
                purpose for which the document was created, the degree of integration of the
                record into the agency’s filing system, and the extent to which the author or other
                employees used the record to conduct agency business. When a record is
                "personal", you should advise the FOIA requester that such a determination is
                made about that record.


10.    Should I Review Records Originating at Another Agency or at the White House?




       a.       If you locate responsive records that originated at another agency, you must refer
                the records to that agency for response and notify the requester of the referral. If
                you are reviewing documents that contain information provided by or concerning
                another agency, you should consult with that agency regarding disclosure.

       b.       Due to Executive Privilege and because the White House has a unique status
                under the FOIA, any White House (including the Office of the Vice President)

Effective Date: August 4, 2004                                                               Page 15
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 17 of 71




                                                                                           40 03 3
                records you locate should be forwarded through SBA’s Office of General Counsel
                for release to the Office of the Counsel to the President for any recommendation
                or comment, or assertion of privilege. If SBA material is incorporated within
                those records, you should advise the White House Counsel's Office if you believe
                a FOIA exemption applies.

                (1)    This consultation process does not absolve you of your administrative
                       responsibility to respond to a FOIA request.

                (2)    Records in the public domain do not require consultation. If you are not
                       sure of the status, contact the White House Counsel before disclosing.

       c.       In some instances, a record originating in the White House or in the Office of the
                Vice President may be one over which those entities have retained control and
                they are not considered an "agency record" subject to the FOIA.


11.    Do I Have to Provide Records in the Form or Format Requested?

       a.       You must provide a responsive record in the form or format requested if the
                record is readily reproducible in that requested form or format. Reasonable
                efforts must be made to maintain records in forms or formats that are
                reproducible.

       b.       You must make ‘reasonable efforts’ to search for records in electronic form or
                format, except when the search would significantly interfere with the operation of
                the Agency’s automated information systems.

       c.       You must determine if a requested database search would involve new
                programming and database retrieval efforts, whether those efforts are ‘reasonable’
                under the circumstances involved. You are not required to make a search if it
                would “significantly interfere” with computer system operations.


12.    Do I Have to Answer Questions or Create Records?

       No. The FOIA does not require you to answer questions or create new records in order to
       respond to a FOIA request, although, you should answer the request if it can
       easily be responded to with a simple explanation. You may refer the inquiry to the
       appropriate office for response. You should provide computerized data that can be easily
       compiled.


13.    What Should I Include in My Response if I Deny a Request?

Effective Date: August 4, 2004                                                             Page 16
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 18 of 71




                                                                                          40 03 3

       You must reply in writing and include the following:

       (a)    A list describing each document withheld, the specific FOIA exemption(s) cited,
              and a brief explanation of the application of the exemption(s). You must refer
              any OIG records to OIG Counsel Division for their review.

       (b)    You must indicate the amount of information deleted on the record where the
              deletion is made, wherever it is technically feasible to do so, with the exemption
              cited. You also must include the total number of pages withheld in full in your
              response letter.

       (c)    A statement of the requester's right to appeal. When you deny access to records
              in full or in part, if records do not exist, or you deny a request for expedited
              processing or deny a fee waiver request, you must include the following appeal
              paragraph in your response:

                     You may appeal this decision to the Chief, Freedom of Information/
                     Privacy Acts Office, US Small Business Administration, 409 Third St.,
                     SW, Mail Code 2441, Washington, DC 20416. You must submit an
                     appeal within 60 calendar days of the date of the notice of denial. The
                     appeal should contain a description of the information requested and
                     denied, the name and title of the SBA official or employee who denied the
                     request, the reason for the denial, and other facts you deem appropriate.

       (d)    You must keep copies of all documents released and withheld, and all pertinent
              correspondence.




14.    Should I Provide Copies of Initial Responses to FOI/PA Office?

       Yes. You must send copies of all initial responses to the FOI/PA Office at the time you
       respond. Do not include copies of documents you release or withhold.


15.    When Should I Provide FOIA Appeal Rights?

       You must provide appeal rights in your response when you deny a request either in full or
       in part, when the requested records do not exist, when you deny a request for expedited
       processing, or when you deny a fee waiver request. You must notify requesters they have
       60 calendar days after the date of the notice to appeal your decision.


Effective Date: August 4, 2004                                                            Page 17
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 19 of 71




                                                                                            40 03 3

16.    What is the Appeal Procedure?

       a.       When you deny a request, the requester is entitled to prompt review by the
                Administrator; this authority has been delegated to the Chief, FOI/PA Office. If
                the FOI/PA Office receives an appeal, it will request that you provide complete
                copies of each document/record you withheld. You must provide those records as
                expeditiously as possible after the FOI/PA Office notifies you of their receipt of
                an appeal.

       b.       The Chief, FOI/PA Office must provide the requester/appellant with a written
                decision. If the decision upholds the initial refusal to disclose, it must contain a
                statement explaining the basis for the refusal. If the appellant argues for the
                waiver of an applicable exemption, the final decision should explain why a waiver
                is not granted. The final decision must advise the appellant that judicial review is
                available by filing a complaint with the District Court of the United States in one
                of the following districts:

                (1)    Where the appellant resides;

                (2)    Where the appellant has its principal place of business;

                (3)    Where the records are located; or

                (4)    In the District of Columbia.



       c.       If requested records are located in the FOI/PA Office, that office will process the
                request. The Assistant Administrator for the Office of Hearings and Appeals will
                decide appeals that the FOI/PA Office initially denies.

       d.       The FOIA requires administrative appeals to be decided within 20 working days
                of their receipt. An extension of up to ten working days may be granted. See
                paragraph 6.b. of this chapter. SBA can invoke this ten day extension only one
                time, either at the initial or appellate stage.

       e.       The FOI/PA Office may only assess fees at the appellate level for information
                withheld under a different exemption from the initial denial and for duplication of
                records.




Effective Date: August 4, 2004                                                              Page 18
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 20 of 71




                                                                                           40 03 3


                                             Chapter 3

                                                Fees


1.     Do I Assess Processing Fees?

       Yes. You must impose fees at the initial processing level in accordance with 13 CFR §
       102.6, the FOIA, and Office of Management and Budget (OMB) Guidelines. The
       appellate office can charge fees only under limited circumstances. Depending on the
       requester's category, fees may be charged for time spent in searching for and reviewing
       documents, and for duplication costs.

       a.       Fee schedule.

                (1)    Search time is that actually spent looking for responsive material,
                       including page-by-page or line-by- line identification within documents.
                       You should charge for search time even if you do not locate responsive
                       documents or if all responsive records are exempt.

                       (a)      Manual Search - $30.00 per hour for all personnel.

                       (b)      Computer Searches - Fees are the actual cost of providing the
                                service. The Office of the Chief Information Officer can provide
                                cost estimates.

                       (c)      You should provide the first two hours of search time without
                                charge unless the requester is seeking documents for commercial
                                use.

                (2)    Review time can only be charged to commercial use requesters and is the
                       time you spend reviewing records to determine if they are exempt from
                       mandatory disclosure. Review costs are $30.00 per hour. Time spent
                       resolving general, legal, or policy issues regarding the application of an
                       exemption does not qualify as review time.

                (3)    Duplication charges are actual costs of copying a document. Except for
                       commercial use requesters, you should provide the first 100 pages of
                       duplication without charge.




Effective Date: August 4, 2004                                                             Page 19
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 21 of 71




                                                                                            40 03 3
                       (a)     For paper-copy reproduction the fee is ten cents per page.

                       (b)     For copies of computer printouts or tapes, actual costs of
                               production will be charged including operator time.

                (4)    Waive fees less than $25.

       b.       Interest on unpaid balances will accrue on the 31st day following the day on
                which the bill was sent.

                (1)    The interest rate is prescribed by 31 U.S.C. § 3717 and is published in the
                       Federal Register whenever it changes.

                (2)    The Fee Interest Computation Rate is calculated as follows: rate
                       multiplied by number of days divided by 365 multiplied by debt.

       c.       Requesters with delinquent fees must be advised that pending or new requests will
                not be processed until they have paid all outstanding fees. Advise the FOI/PA
                Office of outstanding fees.

       d.       Persons may inspect and copy releasable documents in SBA facilities. The
                charges described in this section should apply.


2.     What Other Fees Should I Charge?

       a.       Certification of true copies. When requested, you should charge the actual costs
                for certifying copies.

       b.       Costs for special mailing. When requested, you should charge the actual costs for
                sending responses by methods other than regular mail.




Effective Date: August 4, 2004                                                              Page 20
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 22 of 71




                                                                                               40 03 3


3.     What are the Categories of Requesters?

       a.       Commercial Use Requester - A requester who seeks information for a use or
                purpose that furthers his or her commercial, trade or profit interests, which can
                include furthering those interests through litigation. You must charge to recover
                the full direct costs for search, review and duplication. Commercial use
                requesters do not receive two free hours of search time or 100 pages copied free.

       b.       Educational and Noncommercial Scientific Institution Requester – A state-
                certified school at any level; an accredited college or university; an accredited
                institution of professional education; or any accredited or state-certified institution
                of vocational education, that operates a program of scholarly or scientific
                research. An educational or noncommercial scientific institution requester must
                show that the request is authorized by and is made under the auspices of a
                qualifying institution and that the records are not sought for a commercial use but
                to further scholarly or scientific research. You must charge for duplication costs
                after the first 100 pages (unless the total is less than $25).

       c.       Representative of the News Media – A requester actively gathering information
                for one or more news media who is employed by a news medium or has a
                reasonable expectation of selling the information to one or more news media.
                A news medium is an entity organized and operated to distribute information to
                the general public. A news medium may provide information by subscription and
                may target its dissemination to a narrow section of the general public so long as
                the general public may purchase information from it. You shall not consider a
                news media request as a commercial use. You must charge reproduction costs
                after the first 100 pages (unless the total is less than $25).

       d.       All other requesters – A member of the general public who does not fit into any of
                the other categories. You must charge fees for search time after the first two
                hours and for reproduction of records after the first 100 pages (unless the total is
                less than $25).


4.     When and How Do Requesters Pay Fees?

        a.       A requester must provide payment in the form of a check or money order
                 payable to SBA. The payment should be made upon receipt of your response but
                 before you send copies of releasable records. A requester, who has failed




Effective Date: August 4, 2004                                                                 Page 21
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 23 of 71




                                                                                           40 03 3
        b.       to pay a fee within 31 days of assessment for a previous request, must pay fees in
                 advance of your processing a new request.

        c.       You must notify a requester of estimated costs exceeding $25.00 unless the
                 requester has previously expressed a willingness to pay up to a specific amount.
                 The requester must provide a declaration agreeing to pay up to a specified
                 amount before you process the request.

        d.       When the estimated fee exceeds $250.00 you may require the requester either to
                 repay in full or provide written assurance of full payment before you begin
                 processing the request. See 5 U.S.C. § 552(a)(4)(v).

        e.       You must hold fees paid in advance pending completion of the search. You must
                 then adjust the fee estimate when final charges have been determined. You
                 should not provide the documents until you have received the promised fee
                 payment.


5.     Where Do I Forward Payments?

       You must submit payments to the Chief Financial Officer (CFO), Headquarters, Attn:
       FOIA Fees. You should send an acknowledgement of receipt to the requester. The CFO
       will forward all payments to the U.S. Treasury.


6.     How Do I Process Fee Waiver Requests ?

       The processing office is responsible for making the initial determination. You should
       grant fee waivers or reductions only when disclosure would primarily benefit the general
       public, not the commercial interest of the requester. Fee waivers also must meet the
       Department of Justice (DOJ), “Guidelines for Fee Waivers”. See appendix 4.


7.     If I Deny the Fee Waiver Request, Do I Provide Appeal Rights?

             a. Yes. When you deny a fee waiver, you must provide the requester with appeal
                rights. See chapter 2, paragraph 13.c. If the requester submits an appeal, the
                Chief, FOI/PA Office will process the appeal and notify you and the requester of
                the final decision.



             b. Before a fee waiver request is decided, the requester must send a written
                declaration of intent to pay the fees if the fee waiver appeal is denied.

Effective Date: August 4, 2004                                                              Page 22
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 24 of 71




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 23
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 25 of 71




                                                                                             40 03 3


                                             Chapter 4

                                        FOIA Exemptions


1.     What Are the Exemptions?

       The nine exemp tions of the FOIA ordinarily provide the only bases for nondisclosure of
       documents in response to FOIA requests. They are generally discretionary, not
       mandatory. The exemptions are:

       a.       Exemption 1 - 5 U.S.C. § 552(b)(1) - Protects matters "(a) specifically authorized
                under criteria established by an Executive Order to be kept secret in the interest of
                national defense or foreign policy and (b) are in fact properly classified pursuant
                to such Executive Order."

       b.       Exemption 2 - 5 U.S.C. § 552(b)(2) - Exempts from mandatory disclosure records
                "related solely to the internal personnel rules and practices of an agency."
                Disclosure is required where a genuine and significant public interest exists,
                unless such disclosure may circumvent a lawful agency regulation.

       c.       Exemption 3 - 5 U.S.C. § 552(b)(3) - Allows the withholding of information
                prohibited from disclosure by another statute only if one of two requirements is
                met: the statute either "(A) requires that the matters be withheld from the public
                in such a manner as to leave no discretion on the issue, or (B) establishes
                particular criteria for withholding or refers to particular types of matters to be
                withheld.”

       d.       Exemption 4 - 5 U.S.C. § 552(b)(4) - Protects from required FOIA disclosure
                "trade secrets and commercial or financial information obtained from a person
                and privileged or confidential."

       e.       Exemption 5 - 5 U.S.C. § 552(b)(5) - Protects from required FOIA disclosure
                "inter-agency or intra-agency memorandums or letters which would not be
                available by law to a party other than an agency in litigation with the agency."

       f.       Exemption 6 - 5 U.S.C. § 552(b)(6) - Protects from required FOIA disclosure
                "personnel and medical files and similar files the disclosure of which would
                constitute a clearly unwarranted invasion of personal privacy."




Effective Date: August 4, 2004                                                               Page 24
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 26 of 71




                                                                                           40 03 3
       g.       Exemption 7 - (5 U.S.C. § 552(b)(7) - Exempts from required FOIA disclosure
                investigatory records compiled for law enforcement purposes, if the release of
                such records would cause one or more of six specified types of harm (see
                paragraph 2.g of this chapter).

       h.       Exemption 8 - 5 U.S.C. § 552(b)(8) - Pertains to matters "contained in or related
                to examination, operating, or condition reports prepared by or on behalf of, or for
                the use of an agency responsible for the regulation or supervision of financial
                institutions."

       i.       Exemption 9 - 5 U.S.C. § 552(b)(9) - Protects "geological and geophysical
                information and data, including maps concerning wells."


2.     What Information Do the FOIA Exemptions Protect?

       You must disclose a record, or any segregable portion thereof, unless it falls within one
       or more or the statutory exemptions discussed in detail below.

       a.       Exemption 1 protects matters "(a) specifically authorized under criteria
                established by an Executive Order to be kept secret in the interest of national
                defense or foreign policy and (b) are in fact properly classified pursuant to such
                Executive Order." SBA does not generally maintain classified documents with
                the exception of some OIG records. Consult the Chief, FOI/PA Office if you have
                questions.

       b.       Exemption 2 exempts from mandatory disclosure records "related solely to the
                internal personnel rules and practices of an agency." Disclosure is required where
                a genuine and significant public interest exists, unless such disclosure may
                circumvent a lawful agency regulation. Courts have interpreted the exemption to
                encompass two distinct categories of information:

                (1)    "Low 2" information - internal matters of a relatively trivial nature. This
                       relieves agencies from assembling and maintaining for public inspection,
                       routine or trivial matters which are not of a genuine or significant benefit
                       to the public. You should be liberal in releasing such information though
                       in keeping with the "d iscretionary disclosure" policy. See chapter 6,
                       paragraph 2. Exempt records may include rules for parking facilities,
                       lunch hour regulations, sick leave policy, etc. You



                       normally would disclose these items unless public or private interests
                       would be harmed by disclosure.

Effective Date: August 4, 2004                                                              Page 25
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 27 of 71




                                                                                              40 03 3

                (2)    "High 2" information - more substantial internal matters, the disclosure of
                       which would risk circumvention of a legal requirement. This protects, for
                       example, records used by SBA auditors and investigators when disclosure
                       would impede the law enforcement process and protects records pertaining
                       to internal financial management, vulnerability assessments, computer
                       sensitive programs, etc. Release is not negotiable. Computer security
                       plans and portions of some OIG manuals on investigatory techniques
                       could be withheld under Exemption 2.

       c.       Exemption 3 allows the withholding of information prohibited from disclosure by
                another statute only if one of two requirements is met. The statute either:

                (1)    Requires that the matters be withheld from the public in such a manner as
                       to leave no discretion on the issue, or

                (2)    Establishes particular criteria for withholding or refers to particular types
                       of matters to be withheld. The statute on which you rely must "explicitly
                       deal with public disclosure."

                (3)    Exemption 3 protects records obtained from the Internal Revenue Service
                       (26 U.S.C. § 6103); proprietary or source selection information on the
                       procurement process (41 U.S.C. § 423(b)(3)); and matters before a Grand
                       Jury.

       d.       Exemption 4 protects from required FOIA disclosure "trade secrets and
                commercial or financial information obtained from a person and privileged or
                confidential." In order to withhold information, it must be a trade secret; or
                information that is commercial or financial; and that was obtained from a person;
                and is privileged or confidential.

                (1)    "Trade secrets" - A trade secret is any formula, pattern, device, or
                       commercially valuable information used in a business that may provide a
                       competitive advantage. The Trade Secrets Act (18 U.S.C. § 1905)
                       prohibits the unauthorized disclosure of all Exemption 4 protected data.

                (2)    "Commercial or financial information obtained from a person and
                       privileged or confidential" – The following definitions are applicable:


                       (a)    "commercial or financial information" - includes financial
                              statements, research data, overhead and operating costs, customer
                              and supplier lists, and pending applications for assistance.
                              Commercial information may involve anything "pertaining or

Effective Date: August 4, 2004                                                               Page 26
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 28 of 71




                                                                                     40 03 3
                            relating to or dealing with commerce." Commercial information
                            may include material submitted by nonprofit entities.

                     (b)    "obtained from a person" - refers to any person, entity or
                            corporation outside the Federal government.

                     (c)    "privileged" - encompasses the privileges available in litigation,
                            e.g., doctor-patient, attorney-client, etc. Settlement negotiations
                            have also been protected as privileged.

                     (d)    "confidential" - disclosure of "confidential" information would
                            either impair the government's ability to obtain necessary
                            information in the future; or cause substantial harm to the
                            competitive position of the person from whom it was obtained.

              (3)    Confidential Information -You should conduct the following analyses to
                     decide if information is confidential:

                     (a)    Determine whether the information was "required" to be
                            submitted, i.e., that which is submitted to the government in order
                            to participate in programs such as SBA's loan and contracting
                            programs.

                     (b)    Information “required” to be submitted is considered confidential
                            if:

                            i.     Disclosure would diminish the "reliability" or "quality" of
                                   what is submitted to the government; or

                            ii.    Release would cause substantial harm to the competitive
                                   position of the person from whom the information was
                                   obtained. Executive Order 12600 requires you to provide
                                   predisclosure notification to the submitter. See chapter 5.
                                   You must look at the facts and circumstances of each
                                   individual case and not make class determinations of
                                   confidentiality.


                     (c)    Information "voluntarily" submitted is considered confidential if
                            the submitter would not ordinarily release it to the general public.
                            Such information receives broad Exemption 4 protection.

                            i.     If you are unsure of submitters' customary treatment of
                                   requested information, notify the submitters and give them

Effective Date: August 4, 2004                                                            Page 27
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 29 of 71




                                                                                          40 03 3
                                    an opportunity to provide a description of their treatment of
                                    the information, including any disclosures that are
                                    customarily made and under what conditions such
                                    disclosures occur. This notice should be similar to
                                    predisclosure notification.

                            ii.     DOJ recommends these procedures, which were established
                                    as a result of Critical Mass Energy Project v. Nuclear
                                    Regulatory Commission, 975 F.2d 871 (1992).

                     (d)    If public disclosure will harm an identifiable private or
                            governmental interest which Congress sought to protect by
                            enacting Exemption 4, that information is considered
                            confidential. DOJ identifies as one example of this standard, an
                            "intrinsically valuable" record (records that are not significant for
                            their content, but as valuable commodities which can be sold in the
                            marketplace) such as credit reports obtained through a contractual
                            agreement. You may withhold these records if the evidence
                            demonstrates that potential customers actually would utilize FOIA
                            as a substitute for purchasing the records from the submitter.

              (4)    You may generally withhold, in full or in part, the following under
                     Exemption 4; you must always review the documents to determine if
                     you can disclose portions.

                     (a)    Financial statements and credit reports

                     (b)    Applications on any assistance program (loans, Small Business
                            Investment Company (SBIC), 8(a), Certificate of Competency)

                     (c)    Requests for size determinations

                     (d)    8(a) business development plans


                     (e)    Loan status (other than charged-off or paid in full)

                     (f)    Financial information on SBIC portfolio companies

                     (g)    Client lists

                     (h)    Pricing information

                     (i)    Specific terms and value of collateral

Effective Date: August 4, 2004                                                           Page 28
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 30 of 71




                                                                                            40 03 3

                       (j)     Term and rates of disaster loans and economic injury loans

                (5)    The following information usually is not granted Exemption 4 protection:

                       (a)     Approved loan recipients, amounts and dates

                       (b)     Government contract amounts

                       (c)     Charged-off amounts on business loans

                       (d)     Names of directors and officers

                       (e)     Statistical data

                       (f)     Names of participating banks

                       (g)     Collateral in general terms

                       (h)     Use of proceeds in general terms

                       (i)     8(a) Fixed Program Participation Term (FPPT) dates

                       (j)     SIC or NAICS Codes

                       (k)     Names of SBIC portfolio companies

       e.       Exemption 5 protects "inter-agency or intra-agency memorandums or letters
                which would not be available by law to a party other than an agency in litigation
                with the agency." The purpose of this exemption is to facilitate sound


                governmental decision- making by encouraging a frank exchange of views.
                Exemption 5 protects documents normally privileged in the civil discovery
                context.

                (1)    Two rules apply to Exemption 5. First, the exemption applies only to
                       predecisional documents such as advice, recommendations, proposals,
                       etc.; it does not apply to purely factual matters. Second, the exemption
                       does not apply to deliberative documents or portions of documents that are
                       expressly adopted as the basis of a final agency action. You should
                       disclose information if no foreseeable harm to Agency deliberation would
                       result. See "foreseeable harm" discussion below.


Effective Date: August 4, 2004                                                              Page 29
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 31 of 71




                                                                                          40 03 3
              (2)    The Deliberative Process Privilege "prevents injury to the quality of
                     agency decisions" by:

                     (a)    encouraging open, frank discussions on policy matters between
                            subordinates and superiors;

                     (b)    protecting against premature disclosure of proposed policies; and;

                     (c)    protecting against public confusion that might result from
                            disclosure of reasoning that was not ultimately the grounds for an
                            agency’s action.

              (3)    Final agency decisions and statements of policy are not considered
                     predecisional and therefore do not meet the requirements of the
                     deliberative process privilege. You must be able to determine which
                     deliberative process is involved; and who has the decision-making
                     authority. Unless factual information is subject to another FOIA
                     exemption, or is "inextricably intertwined" with the deliberative material,
                     you must disclose it. A predecisional memorandum is considered
                     expressly adopted as the basis of final agency action if it is referred to in
                     the final agency decision.

              (4)    The Attorney Work-Product Privilege protects documents prepared by
                     attorneys (and possibly employees under their supervision) in
                     contemplation of litigation. It extends to administrative, criminal, and
                     civil proceedings. This privilege does not protect routine documents not
                     directly associated with litigation. Portions of a document also may be
                     withheld because of other privileges or exemptions. The attorney work­


              (5)    product privilege extends to documents prepared "by or for another party
                     or by or for that party's representative." See Rule 26(b)(3) of the Federal
                     Rules of Civil Procedures. Factual information within documents should
                     be reviewed for potential disclosure, but may be afforded protection under
                     this privilege.

                     (a)    When the litigation ends, this privilege no longer can be asserted
                            unless a unique continuing sensitivity exists, and disclosure would
                            cause real harm to the interests of the attorney and the client even
                            after the controversy is resolved. See subparagraph 2 below for a
                            complete discussion of the "foreseeable harm" standard. The DOJ
                            Freedom of Information Act Guide and Privacy Act Overview
                            identifies the criteria for applying that standard.


Effective Date: August 4, 2004                                                             Page 30
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 32 of 71




                                                                                           40 03 3
                     (b)    The time element. Is the case still pending or, if not, has the
                            sensitivity of the information faded?

                     (c)    The litigation connection element. Even if the case has ended,
                            does the information remain sensitive due to its connection to
                            similar or recurring litigation?

                     (d)    The substantive scope element. The scope of the privilege is so
                            broad that it covers all documents and information involved in a
                            case.

                     (e)    The inherent sensitivity element. Regardless of any other
                            consideration, some portions of litigation files simply have no
                            inherent sensitivity.

              (5)    Attorney-Client Privilege. Protected documents contain "confidential
                     communications between an attorney and his client relating to a legal
                     matter for which the client has sought professional advice." Unlike the
                     attorney work-product privilege, this privilege is not limited to litigation.
                     It extends protection to background information and advice exchanged
                     between the client and attorney, or between agency employees and agency
                     counsel.

                     (a)    The attorney-client privilege is not immune from the "foreseeable
                            harm" standard. It is the agency's privilege to waive if it chooses.


                     (b)    Exemption 5 embodies practically all civil discovery privileges,
                            the settlement negotiatio ns privilege, and others.

              (6)    Foreseeable Harm Standard. This standard requires you to consider the
                     use of an exemption and the reasonably expected consequences of
                     disclosure on a case-by-case basis. In determining harm you should
                     consider the following primary factors set forth in the DOJ Overview:

                     (a)    The nature of the decision involved. Some agency decisions are
                            highly sensitive or controversial; most are far less so.

                     (b)    The nature of the decision- making process. Some agenc y
                            decision- making requires total candor and confidentiality.

                     (c)    The status of the decision. There is a far greater likelihood of harm
                            from disclosure in a pending decision rather than in a final one.


Effective Date: August 4, 2004                                                            Page 31
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 33 of 71




                                                                                         40 03 3
                       (d)    The status of the personnel involved. How will disclosure affect
                              agency employees?

                       (e)    The potential for process impairment. Will the quality of
                              deliberation actually diminish if the decision- makers are inhibited
                              by potential disclosure?

                       (f)    The significance of any process impairment. In some cases, any
                              anticipated "chilling effect" on the agency's decision- making
                              process might be negligible.

                       (g)    The age of the information. The sensitivity of information tends to
                              fade with the passage of time.

                       (h)    The sensitivity of individual record portions. Irrespective of any
                              other factor, you must focus on "the individual sensitivity of each
                              item of information."

                (7)    Illustrative SBA Records Which May Be Afforded Exemption 5
                       Protection.

                       (a)    Materials prepared by SBA personnel in anticipation of litigation.


                       (b)    Recommendations and comments of Agency personnel contained
                              in predecisional documents, where there is no final action or final
                              decision.

       f.       Exemption 6 protects from required FOIA disclosure "personnel and medical files
                and similar files the disclosure of which would constitute a clearly unwarranted
                invasion of personal privacy."

                (1)    "Personnel and medical files and similar files" - The term "personnel and
                       medical files" is self explanatory. The term "similar files" should be
                       interpreted broadly and covers all information which "applies to a
                       particular individual."

                (2)    "Disclosure of which would constitute a clearly unwarranted invasion of
                       personal privacy" - In determining whether a disclosure is clearly
                       unwarranted, you must balance an individual's privacy interest against the
                       public interest that would be served by disclosure. If a privacy interest
                       exists, it generally outweighs any public interest and the information
                       should be withheld.


Effective Date: August 4, 2004                                                             Page 32
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 34 of 71




                                                                                           40 03 3
                     (a)    Is there an expectation of privacy? If not, there is no invasion of
                            privacy and the exemption does not apply.

                            i.     If the information is widely available within the public
                                   domain, there is no expectation of privacy. If it was
                                   available to the public at some time or place, but is now
                                   hard to obtain, the individual may have a privacy interest.

                            ii.    The names of FOIA requesters are released, unless their
                                   requests also cite the PA and seek records on themselves.

                            iii.   Deceased individuals do not possess privacy interests, but
                                   in certain situations the surviving family may receive
                                   Exemption 6 protection.

                            iv.    Businesses and corporations do not have privacy interests
                                   protected under Exemption 6, although their individual
                                   officers and employees may.




                     (b)    Once you determine that a privacy interest exists, you must weigh
                            the particular privacy interest against any public interest that would
                            be served by a requested disclosure.

                            i.     A privacy invasion is one that would expose an individual
                                   to personal distress or embarrassment including
                                   information concerning marital status, date of birth,
                                   religious affiliation, medical condition, financial status,
                                   details of an employee’s performance evaluation, etc.

                            ii.    Personal records that do not reveal the workings or
                                   activities of the government are not subject to disclosure.
                                   To qualify for release, records must demonstrate a public
                                   interest. U.S. Department of Justice v. Reporters
                                   Committee for Freedom of the Press, 489 U.S. 749 (1989).

                            iii.   Disclosure must benefit the public overall, and not just the
                                   requester. You may not consider the requester's purpose in
                                   making the request; you must instead consider the possible
                                   effects of disclosure to the public in general. The requester
                                   has the burden of establishing how the public interest
                                   would be served.

Effective Date: August 4, 2004                                                            Page 33
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 35 of 71




                                                                                         40 03 3

                            iv.    There is generally no public interest when the request is
                                   made for purely commercial purposes. Nor is there a
                                   public interest when the request is for information to use in
                                   a private lawsuit.

              (3)    Relationship To The Privacy Act Disclosure Prohibition - The PA, which
                     in part limits government disclosure of data pertaining to individuals
                     retrieved by name or other identifying characteristic, does not broaden
                     Exemption 6 or any other FOIA exemption. You may be subject to
                     criminal penalties if you disclose data from a PA System of Records
                     which can be withheld under a FOIA Exemption. Disclosures required by
                     FOIA cannot be withheld under the PA. See chapter 6, paragraph 2.c.(3).

              (4)    Illustrative SBA Records - The following are examples of information that
                     you should withhold pursuant to Exemption 6.


                     (a)    Performance evaluations

                     (b)    Personal financial information

                     (c)    SBA Form 912 - Statement of Personal History

                     (d)    Home addresses and telephone numbers; Social Security numbers;
                            birthdates

                     (e)    Minority codes for any program other than 8(a) program
                            participants

                     (f)    Applications for, and term and rate of home disaster loans

                     (g)    Individual tax return information

                     (h)    Identities of persons not selected for employment

                     (i)    Medical records

                     (j)    Private sector employment

                     (k)    Education not required by government employment

                     (l)    Health benefit information


Effective Date: August 4, 2004                                                           Page 34
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 36 of 71




                                                                                               40 03 3
       g.       Exemption 7 exempts from disclosure investigatory records compiled for law
                enforcement purposes, if the release of such records would cause one or more of
                six specified types of harm. Exemption 7 protects records or information
                compiled for law enforcement purposes, but only to the extent that the production
                of such law enforcement records or information: “(A) could reasonably be
                expected to interfere with enforcement proceedings, (B) would deprive a person
                of a right to a fair trial or an impartial adjudication, (C) could reasonably be
                expected to constitute an unwarranted invasion of personal privacy, (D) could
                reasonably be expected to disclose the identity of a confidential source, including
                a State, local, or foreign agency or authority or any private institution which
                furnished information on a confidential basis, and, in the case of a record or
                information compiled by a criminal law enforcement authority in the course of a
                criminal investigation, or by an agency conducting a lawful national security
                intelligence investigation, information furnished by a confidential source, (E)
                would disclose techniques and procedures for law enforcement investigations or
                prosecution, or would disclose guidelines for law
                enforcement investigations or prosecutions if such disclosure would reasonably be
                expected to risk circumvention of the law, or could reasonably be expected to
                endanger the life or physical safety of any individual.”

                (1)    "Records or Information" - refers to all documents compiled for law
                       enforcement and investigatory purposes. Includes records ge nerated in the
                       course of IG investigations, as well as portions of law enforcement
                       manuals.

                (2)    "Compiled for Law Enforcement Purposes" - Law enforcement in the
                       FOIA context is broadly construed and includes civil and administrative
                       proceedings. "Law enforcement" includes administrative disciplinary
                       actions against SBA employees where there are no allegations of criminal
                       conduct. All or parts of many SBA audit and investigation reports are
                       "compiled for law enforcement purposes." While the reports are not
                       routinely released in whole, parts of them may be releasable.

                (3)    The specific types of harm:

                       (a)     Subsection (A) - Interference with Enforcement Proceedings – to
                               prevent harm to a government proceeding through premature
                               release of information not possessed or known by potential
                               adversaries. Exemption 7(A) only applies to active investigations
                               where enforcement proceedings may be contemplated and not to
                               closed investigative files except where disclosure of records in a
                               closed investigative file would interfere with another active
                               investigation.


Effective Date: August 4, 2004                                                               Page 35
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 37 of 71




                                                                                        40 03 3
                     (b)    Subsection (B) - Deprivation of the Right to a Fair Trial or
                            Adjudication - applies when release of material would cause
                            publicity in advance of a criminal trial, or when the release of
                            damaging and uneva luated information in a civil case triable by
                            jury may threaten administrative judgment in pending cases or
                            when release may give an unfair advantage to one party in an
                            adversary proceeding.

                     (c)    Subsection (C) - Invasion of Personal Privacy - Exemption 7(C)
                            protection requires that the privacy invasion be "unwarranted"
                            while Exemption 6 requires that the privacy invasion be "clearly



                            unwarranted." In some circumstances, the disclosure of an
                            investigative record may cause an invasion of personal privacy
                            sufficient to qualify under Exemption 7(C), but not under
                            Exemption 6.

                     (d)    Subsection (D) - Disclosure of a Confidential Source or
                            Information Provided by Such a Source - should be applied when
                            withholding the identity of a confidential source or the information
                            the source has provided. A confidential source is a person who
                            submits information related to an investigation upon the expressed
                            or implied understanding of confidentiality. Express assurances of
                            confidentiality made by the OIG will help avo id misunderstandings
                            with persons providing information to the Agency, and also will
                            help establish that the information was provided with a reasonable
                            expectation of confidentiality.

                     (e)    Subsection (E) - Disclosure of Investigative Techniques and
                            Procedures - may apply to portions of law enforcement manuals.
                            Does not apply to commonly known techniques or procedures such
                            as ballistics tests or fingerprinting although it would shield new
                            refinements or developments in these procedures.

                     (f)    Subsection (F) - Endangering Law Enforcement Personnel ­
                            protects information which would reveal the identity of undercover
                            agents working on narcotics, organized crime, terrorism or
                            espionage matters.

              (4)    You must refer OIG records to the OIG, Counsel Division.



Effective Date: August 4, 2004                                                          Page 36
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 38 of 71




                                                                                          40 03 3
       h.       Exemption 8 pertains to matters "contained in or related to examination,
                operating, or condition reports prepared by or on behalf of, or for the use of an
                agency responsible for the regulation or supervision of financial institutions."
                The application of Exemption 8 may ensure the security of financial institutions
                by withholding reports containing frank evaluations; to safeguard the relationship
                between banks and their supervising agencies; and to promote cooperation and
                candor between financial institutions and the federal officials who regulate them.
                Illustrative SBA records include examination, operating or condition reports, and
                work-papers on the regulation of SBICs and non-bank lenders. The foreseeable
                harm standard may be considered in determining the applicability of Exemption 8.



       i.       Exemption 9 protects "geological and geophysical information and data, including
                maps, concerning wells." Since the proprietary interests of businesses may be
                involved, and the information also may be protected by Exemption 4, a
                predisclosure notification would be appropriate. Information covered by
                Exemption 9 could appear in the loan file of a borrower involved in drilling
                operations or where a SBA loan is secured by a well.




Effective Date: August 4, 2004                                                            Page 37
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 39 of 71




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 38
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 40 of 71




                                                                                            40 03 3


                                             Chapter 5

                                    Predisclosure Notification


1.     What is Predisclosure Notification?

       Predisclosure Notification, mandated by Executive Order 12600, is a notification to
       submitters of confidential commercial information stating that you have determined that
       FOIA may require disclosure of certain portions of the confidential commercial
       information.

       a.       You must provide this notification in writing prior to disclosure if:

                (1)    The submitter in good faith designated the information to be protected
                       from disclosure under Exemption 4; or

                (2)    You have reason to believe that the information may be protected from
                       disclosure under Exemption 4.

       b.       Your written notice to the submitter should either describe the exact nature of the
                business information being considered for disclosure or provide copies of the
                records you propose to release. You should give the submitter ten business days
                to object to disclosure.

       c.       You must advise the requester that you have provided notice to the submitter and
                that a delay in processing their request may result. See appendix 2 for sample
                letters.


2.     Do Submitters Have Any Responsibilities When They Provide Business Information
       to SBA?

       Submitters of business information should designate, at the time of submission or at a
       reasonable time thereafter, the portions of their submissions they consider to be protected
       from disclosure under Exemption 4. Such designations will expire after ten years unless
       the submitter requests, and provides justification for, a longer designation period.




Effective Date: August 4, 2004                                                              Page 39
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 41 of 71




                                                                                               40 03 3


3.     What Information Should I Provide to Submitters About Their Rights and How to
       Object to Disclosure?

       a.       Advise submitters that they have ten business days from the date of the SBA's
                notice to provide a written detailed statement of their objections. You may grant
                a reasonable extension of time if the submitter shows good cause.

       b.       Inform submitters that their objections must specify all grounds for withholding
                any of the information under Exemption 4. Submitters must provide specific
                reasons why the information is a trade secret or is commercially or financially
                privileged or confidential and must explain how disclosure will cause substantial
                competitive harm to their business.

       c.       Recommend to submitters that they have an officer or authorized representative
                certify that the information is not already in the public domain and advise them
                that their statement may be subject to disclosure under FOIA.

       d.       Tell submitters that if they fail to timely respond to a notice, such failure will be
                deemed a waiver of any objectio n to the disclosure of the information.


4.     May I Notify a Large Group of Submitters All at Once?

       If you have a voluminous number of submitters to notify at one time, you may post or
       publish notice in a place reasonably likely to accomplish such notice.


5.     What Should I Do When Submitters Object to My Proposed Disclosure?

       You must carefully consider submitters' objections and their specific grounds for
       nondisclosure. Whenever you decide to disclose business information over the
       submitter's objection, you must notify the submitter in writing and include the following
       information:

       a.       A statement of the reasons why you do not sustain the submitter's objections;

       b.       A description of the business information to be disclosed; and




Effective Date: August 4, 2004                                                                 Page 40
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 42 of 71




                                                                                              40 03 3
       c.       A specified disclosure date. You must provide written notice of intent to disclose
                both to the submitter and requester at least ten business days prior to the specified
                disclosure date.


6.     What if a Requester Files a FOIA Lawsuit?

       If a requester files suit to compel disclosure of business information, you must promptly
       notify the submitter.


7.     When is Notice Not Required?

       The predisclosure notification requirements of this section do not apply if:

       a.       You decide not to disclose the information;

       b.       The information has been lawfully published or officially made available to the
                public previously;

       c.       Disclosure of the information is required by a law other than 5 U.S.C. § 552; or

       d.       The submitter's designations of what he considers exempt from disclosure under
                Exemption 4 are obviously frivolous.




Effective Date: August 4, 2004                                                              Page 41
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 43 of 71




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 42
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 44 of 71




                                                                                              40 03 3


                                            Chapter 6

                               Other Things You Need To Know


1.     How Should You Treat Documents that Contain Both Exempt and Non-exempt
       Information?

       The FOIA states that "any reasonably segregable portion of a record shall be provided to
       any person requesting such record after deletion of the portions which are exempt...."
       Thus, if a requested document contains both exempt and nonexempt information, you
       must delete the exempt portions and disclose the remainder. The failure to apply this
       "segregable portion" rule is one of the most frequent reasons that initial decisions are
       reversed at the administrative appeal level.


2.     Should I Make Discretionary Disclosures?

       Yes. The FOIA does not directly prohibit disclosures.

       a.       You must release requested records, or portions thereof, although technically
                exempt, unless (1) some other law would be violated or (2) some legitimate public
                or private interest would be harmed.

       b.       You must apply the DOJ "Foreseeable Harm" standard, whether or not the
                information in question technically or arguably falls within the scope of an
                exemption. See chapter 4, paragraph 2.e.(2). Exemptions 2 and 5, because of the
                nature of information they protect, allow the strictest applicatio n of the
                foreseeable harm standard.

       c.       Because of case-by-case discretionary disclosures of exempt information, you still
                may protect similar or related information in the future by relying upon the
                applicable FOIA exemption. Therefore, you will not waive your use of an
                exemption in the future for other similar documents.

       d.       Your response letter may note that such a disclosure is in keeping with the
                government-wide discretionary disclosure policy and that such information
                traditionally may have been afforded protection under a FOIA exemption.




Effective Date: August 4, 2004                                                            Page 43
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 45 of 71




                                                                                            40 03 3


       e.       Notwithstanding discretionary disclosure, you cannot disclose exempt data where
                disclosure would be prohibited by statute.

                (1)    The statute most often cited in opposition to disclosure is the Trade
                       Secrets Act, 18 U.S.C. § 1905. It prohibits federal employees from
                       disclosing, except as authorized by law, confidential business information,
                       knowledge of which was obtained during the course of their employment.

                (2)    35 U.S.C. § 122 prohibits disclo sing patent applications and information.

                (3)    The PA of 1974, 5 U.S.C. § 552a, prohibits disclosing any record exempt
                       from FOIA disclosure which is contained in a PA system of records to any
                       person, or to another agency, except pursuant to written request by, or
                       with the prior written consent of, the individual to whom it pertains unless
                       it falls within a statutory exemption. These statutory exemptions authorize
                       disclosure of a PA record:

                       (a)    where disclosure is required by the FOIA;

                       (b)    to those officers and employees of the Agency who maintain the
                              record and who have a need for the record in performance of their
                              duties;

                       (c)    for a routine use as defined in the PA;

                       (d)    to the Bureau of the Census for purposes of planning or carrying
                              out a census or survey or related activity pursuant to the provisions
                              of Title 13;

                       (e)    to a recipient who has provided the Agency with advance adequate
                              written assurance that the record will be used solely as a statistical
                              research or reporting record, and the record is to be transferred in a
                              form that is not individually identifiable;

                       (f)    to the National Archives of the United States as a record which has
                              sufficient historical or other value to warrant its continued
                              preservation by the United States Go vernment, or for evaluation by
                              the Administrator of General Services or his designee to determine
                              whether the record has such value;




Effective Date: August 4, 2004                                                              Page 44
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 46 of 71




                                                                                              40 03 3


                       (g)     to another agency or to an instrumentality of any governmental
                               jurisdiction within or under the control of the United States for a
                               civil or criminal law enforcement activity if the activity is
                               authorized by law, and if the head of the agency or instrumentality
                               has made a written request to the agency which maintains the
                               record specifying the particular portion desired and the law
                               enforcement activity for which the record is sought;

                       (h)     to a person pursuant to a showing of compelling circumstances
                               affecting the health or safety of an individual if upon such
                               disclosure notification is transmitted to the last known address of
                               such individual;

                       (i)     to Congress, or, to the extent of a matter within its jurisdiction, any
                               committee or subcommittee of any such joint committee;

                       (j)     to the Comptroller General, or any of his authorized
                               representatives, in the course of the performance of the duties of
                               the General Accounting Office; or

                       (k)     pursuant to the order of a court of competent jurisdiction.


3.     Does the FOIA or the PA Provide Disciplinary Actions?

       a.       If you act arbitrarily or capriciously with respect to withholding information,
                disciplinary action may be warranted. See 5 U.S.C. § 552 (a)(4)(F).

       b.       Willful violations of the PA are a misdemeanor and may subject you to a fine of
                not more than $5,000. Employees also may be disciplined for violating the PA.
                For detailed information on SBA implementation of the PA, see SOP 40-04-3.

       c.       The Agency's Standards of Conduct require that all employees "shall follow all
                agency, rules, regulations, operating procedures, instructions...." See 13 CFR §
                105.206.




Effective Date: August 4, 2004                                                                Page 45
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 47 of 71




                                                                                            40 03 3


4.     What is the Annual FOIA Report?

       The Annual FOIA Report is a required compilation of statistics of SBA’s FOIA activity
       that is submitted to the Attorney General. It is due on or before February 1 of each year
       with statistics which cover the preceding fiscal year (see appendix 1). The Report must
       include:

       a.       the number of determinations made by SBA not to comply with requests for
                records and the reasons for each determination;

       b.       the number of appeals made, the results of each appeal, and the reason for the
                action upon each appeal that results in a denial of information;

       c.       a complete list of all statutes that SBA relies upon to authorize withholding under
                Exemption 3, a description of whether a court has ever upheld the decision, and a
                description of the scope of information withheld;

       d.       the number of requests for records pending as of September 30 of the preceding
                year, and the median number of days those requests had been pending as of that
                date;

        c.       the number of requests for records received by SBA and the number of requests
                 processed;

        d.       the median number of days taken by SBA to process requests;

        e.       the total amount of fees collected for processing requests; and

        f.       the number of full- time staff devoted to processing requests and the total amount
                 of time expended for processing requests.

       SBA must make the Annual FOIA Report available to the public, including posting it on
       the Agency website at www.sba.gov/foia/report.html. The Attorney General will make
       all Federal agencies reports available through a single electronic website. FOIA Contacts
       must maintain statistics of their office’s FOI/PA activity for the fiscal year for reporting
       to the FOI/PA Office. The FOI/PA Office will compile all of the SBA’s statistics to
       create a Report for submission to the Attorney General.




Effective Date: August 4, 2004                                                              Page 46
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 48 of 71




                                                                                           40 03 3
                                            Chapter 7

                                        Special Situations


1.     How are Congressional Requests for Records Processed?

       a.       You must contact the Office of Congressional and Legislative Affairs (CLA).

       b.       Subsection (d) of the FOIA allows Congressional committee or subcommittee
                chairmen, or representatives authorized by a committee or subcommittee, to
                request and receive full disclosure of exempt information.

       c.       If the request is not an official subcommittee or committee request, you should
                process the request as a request from "any person" under the FOIA.

       d.       If a Member of Congress requests information on behalf of a constituent, a release
                from the constituent is required, and you must release only that information to
                which the constituent alone would be entitled.

       e.       When transmitting exempt information to Congressional entities, the cover letter
                should caution that disclosure may violate Federal law (PA of 1974, The Right to
                Financial Privacy Act of 1978, or The Trade Secrets Act). You should use a
                statement similar to the following:

                       The information contained herein is confidential in nature and not
                       releasable to unauthorized parties. Disclosure of this information may
                       violate Federal law. Exercise utmost discretion.


2.     How Do I Respond to General Accounting Office (GAO) Requests for Records?

       You must contact CLA immediately. CLA will advise you on how to proceed. The
       Budget and Accounting Act of 1921 and the Budget and Accounting Procedures Act of
       1950 (Acts) have authorized GAO, independently or on behalf of Congress or a duly
       authorized committee of Congress, to audit, review, or investigate the accounting,
       financial, and related operations of Government agencies. In accordance with the Acts,
       you must give GAO representatives access to examine such records as necessary. This




       right to access is much more limited where GAO is acting in other capacities, e.g., on
       behalf of an individual Congressman. For more detailed guidance, see SOP 40-00.

Effective Date: August 4, 2004                                                            Page 47
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 49 of 71




                                                                                              40 03 3


3.     What is My Obligation in Responding to Requests from Federal Agencies or
       Instrumentalities of any Governmental Jurisdiction Within or Under the Control of
       the United States for Civil or Criminal Law Enforcement Purposes?

       a.       You must cooperate in the civil and criminal law enforcement activities of the
                Federal government as well as those of states and localities, if you are satisfied
                with the legitimacy of a request and of the identity of the agent or requester for
                non-public records.

       b.       Such disclosures may be limited by the PA. See SOP 40-04-3. However,
                disclosure to a law enforcement entity of otherwise exempt personal information
                from a system of records identifiable to an individual by name or other identifying
                characteristic should be made if the following procedural requirements are met:

                (1)    the civil or criminal law enforcement activity is authorized by law;

                (2)    the head of the Agency or instrumentality has made a written request
                       specifying the particular portion of the SBA record(s) desired; and

                (3)    the law enforcement activity for which the record is sought is specified.

       c.       As required by the PA, you must account for all disclosures. You should refer to
                the PA, SOP 40-04-3, 13 CFR § 102 Subpart B, and the SBA System of Records
                before making disclosures.


4.     What is My Obligation in Responding to Requests from Federal Departments and
       Agencies for Other than Law Enforcement Purposes?

       a.       You may make available to authorized representatives of Federal departments and
                agencies, non-public records not subject to the PA, the Right to Financial Privacy
                Act or any other statute that would prohibit disclosure. The following conditions
                must be met before you may disclose such non-public records:




                (1)    the department or agency must assert an official governmental interest in
                       the requested data;

                (2)    the request must concern a specific case or cases;


Effective Date: August 4, 2004                                                                Page 48
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 50 of 71




                                                                                            40 03 3
                (3)    the request must not interfere with pending Agency actions;

                (4)    the request must be in writing, identify the records, and state the purpose
                       for the request; and

                (5)    proper identification must accompany the request.

       b.       If the requested data is in a PA system of records, you must follow the procedures
                and restrictions on disclosure described in SOP 40-04-3.

       c.       You must not provide original SBA records to another agency.

       d.       If OIG documents are involved, you must notify the OIG, Counsel Division.

       e.       You may protect internal attorney work-product/attorney-client and/or
                deliberative records from release.


5.     What is My Obligation in Responding to Requests for Records Obtained from
       Financial Institutions and the Right to Financial Privacy Act of 1978?

       The Right to Financial Privacy Act of 1978 may limit the disclosure of records SBA has
       received from a financial institution. You should consult the Office of General Counsel
       before you make any disclosures of such records.


6.     What About Other Requests for Disclosure?

       a.       Upon the request of a guarantor of an SBA loan or a holder of a lien of any
                collateral held by SBA, you should inform such parties of the balance due on the
                loan, including interest and reimbursable advances. In addition, you may advise
                guarantors of any collateral acquired or released since the date of the loan
                authorization.




       b.       If the borrower has submitted a written authorization, the Chief Financial Officer
                may confirm the status of borrowers' accounts upon requests from
                private business, accounting, and auditing concerns covered by the authorizations.


7.     What are the Procedures Governing Subpoenas, Appearances and Testimony?


Effective Date: August 4, 2004                                                              Page 49
            Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 51 of 71




                                                                                            40 03 3
       a.       Exempt records may be disclosable in judicial, administrative, or similar official
                proceedings. If you are served with a subpoena demanding the disclosure of
                information, yo u must obtain instructions and authorization from the Associate
                General Counsel, Office of Litigation. If you are served a subpoena concerning a
                criminal action, you must consult with the OIG, Counsel Division.

       b.       You will violate SBA regulations if you fail to obtain authorization prior to
                disclosure of records or testimony.

       c.       Counsel may accompany you to a hearing. See SOP 70-50 for guidance.

       d.       FOIA exemptions and FOIA administrative appeal rights are not applicable when
                responding to a subpoena.


8.     What Access May Volunteers and Contractors Have to Case File Material?

       a.       Service Corp of Retired Executives (SCORE), Small Business Development
                Center, etc. volunteers may review case files of businesses they are assisting,
                when the subject has authorized disclosure.

       b.       You must screen the case file before providing it to the volunteer.

       c.       You should advise all volunteers in writing that they are prohibited from
                furnishing case file information to third parties.

       d.       Case files must not be removed from the office having jurisdiction over the file.




Effective Date: August 4, 2004                                                              Page 50
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 52 of 71




                                                                                       40 03 3


                                     APPENDIX 1
                                 REPORTS AND FORMS



   1. Annual FOIA Report to the Attorney General due February 1 of each year for the
      previous fiscal year

   2. Biennial Privacy Act Report (for submission to OMB)

   3. Annual FOIA Report Elements form




Effective Date: August 4, 2004                                                         Page 51
             Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 53 of 71




                                                                                                         40 03 3



FOI/PA Report Elements
                                                                        Office________________________

The following data is needed for inclusion in the FY ’__ Annual FOIA Report:

Initial Requests and Dispositions

# requests pending as of 9/30/ __ ________
# requests received in FY ’__ ________
# requests processed in FY ’__ ________
# requests pending as of 9/30/__ ________
# median days requests pending as of 9/30/__ _______

# requests released in full              ________
# requests released in part              ________
# requests withheld in full              ________

FOIA Exemptions cited (count each exemption once per request)

Exemption 1                   ________
Exemption 2                   ________
Exemption 3                   ________
        cite statute used and type of information withheld under each statute:
        __________________________________________________________
Exemption 4                   ________
Exemption 5                   ________
Exemption 6                   ________
Exemption 7(A)      ________ 7(B) ________ 7(C) ________
         7(D)       ________ 7(E) ________ 7(F) ________
Exemption 8                   ________
Exemption 9                   ________

Other reasons for nondisclosure

no records            ________              not an agency record ________
referrals             ________              duplicate request     ________
request withdrawn ________ other (specify)               ________
fee-related reason    ________
records not reasonably described ________
not a proper FOIA request for some other reason ________

Median processing time

# requests processed ________                         median # days ________
# requests given expedited processing ________      median # days ________

Costs (estimate if necessary)

# FOIA personnel (part-time or occasional FOIA duties) ________
% time personnel spent on FOIA matters (for each person) ________
FOIA processing costs (staff & resources) $________
total amount of fees collected            $________

SBA Form 2126 (10-99)




Effective Date: August 4, 2004                                                                           Page 52
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 54 of 71




                                                                                           40 03 3
                                       APPENDIX 2
                                    SAMPLE LANGUAGE


Sample Predisclosure Notification Letter

CERTIFIED MAIL – RETURN RECEIPT REQUESTED

Dear [submitter]:

We are providing this letter in accordance with Executive Order 12600 – Predisclosure
Notification Procedures for Confidential Commercial Information, to notify you that we are
processing a Freedom of Information Act (FOIA) request for information regarding [business
name]. In response to the request, we intend to [partially] disclose documents that [business
name] submitted to the SBA.

The FOIA requester is [name/firm], and the request specifically seeks [subject].

Enclosed, in the form we intend to disclose, are copies of the documents submitted by [business
name] that we are considering for release. Please review the enclosed documents to determine if
substantial competitive harm could result to [business name] from their disclosure. If [business
name] objects to their disclosure, an officer or authorized representative of [business name] must
provide this office with a detailed written explanation of all grounds upon which disclosure is
opposed within ten business days from the date of this notice. It is [bus iness name’s]
responsibility to demonstrate why the information is considered to be commercial or financial
information that is privileged or confidential by showing how substantial competitive harm
could result from disclosure.

Please be advised that information requested pursuant to the FOIA must be released unless it is
determined to be exempt from mandatory disclosure. In addition, the FOIA requires the
disclosure of reasonably segregated portions of documents subsequent to appropriate
deletions.

The Agency may withhold records only if they meet the criteria of Exemption 4, 5 U.S.C. §
552(b)(4), which allows Federal agencies the discretion to withhold "...certain commercial or
financial information obtained from a person and privileged or confidential..." the release of
which could be competitively harmful to you as the submitter of the information; which could
impair the government's ability to obtain similar necessary information in a purely voluntary




Effective Date: August 4, 2004                                                            Page 53
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 55 of 71




                                                                                         40 03 3

Predisclosure Notification
page 2


manner in the future; and, which could affect other governmental interests, such as program
effectiveness and compliance.

This office will review and consider timely objections, but we maintain the final decision-
making authority as to disclosure. If we do not receive a response from [business name] within
five business days from the date of this letter, we will assume [business name] has no objection
to disclosure of the enclosed documents. In addition, if we disagree with [business name’s]
objections and feel that Exemption 4 protection is not warranted, we will provide you
notification in writing why we have not sustained the disclosure objections, describe the
information we will disclose, and the date we will make disclosure. We will forward such notice
to [business name] at least five business days prior to the specified disclosure date.

If you should have any questions regarding this matter, I can be reached at [phone #].

Sincerely,



Enclosure




Effective Date: August 4, 2004                                                           Page 54
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 56 of 71




                                                                                         40 03 3



Sample Letter to Requester Re: Notice to Submitter


Dear [requester]:

In accordance with 13 CFR § 102.4, this office is invoking an extension of time in order to
process your request. Additionally, in compliance with Executive Order 12600 - Predisclosure
Notification Procedures for Confidential Commercial Information, it is necessary to provide the
submitter of the information an opportunity to comment on the proposed release of certain
documents. The submitter is afforded a review and comment period of ten working days from
the date of our notification letter. We will notify you as expeditiously as possible once this
process is complete and our final disclosure determinations are made.

Furthermore, such a delay may be considered a denial of access to the requested material. You
may appeal this decision to the Chief, FOI/PA Office, 409 Third St., SW, Washington, DC
20416.

Please feel free to contact me on [phone #] if you have any questions on this matter.

Sincerely,




Effective Date: August 4, 2004                                                           Page 55
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 57 of 71




                                                                                            40 03 3

Sample Initial Response Letter
(denial in full or in part)



Dear [requester]:

This is in response to your Freedom of Information Act (FOIA) request [dated] for access to
[subject].

This office has determined that the requested information be [withheld in full] [released in part.]
The enclosed list describes each document reviewed, [and] my disclosure determination [and,
where appropriate the FOIA exemption cited for information being withheld]. [#] pages are
withheld in full.

The following FOIA exemption[s] [is] [are] cited for the information being withheld:

       Exemption 4 (5 U.S.C. § 552(b)(4)) allows Federal agencies the discretion to withhold
       "...certain commercial or financial information obtained from a person and privileged or
       confidential..." the release of which could be competitively harmful to the submitter of
       the information; which could impair the government's ability to obtain similar necessary
       information in a purely voluntary manner in the future; and, which could affect other
       governmental interests, such as program effectiveness and compliance.

       Exemption 5 (5 U.S.C. § 552(b)(5)) allows the agency the discretion to withhold
       "...inter-agency or intra-agency memorandums or letters which would not be
       available by law to a party other than an agency in litigation with the agency."
       The purpose of this exemption is to protect the deliberative process by
       encouraging a frank exchange of views. In addition, this exemption protects from
       disclosure attorney-work product and attorney-client materials.

       Exemption 6 (5 U.S.C. § 552(b)(6)) allows Federal agencies the discretion to
       withhold information the disclosure of which would "...be a clearly unwarranted
       invasion..." of individual privacy and might adversely affect the individual or
       his/her family.

As previously estimated…[OR] You agreed to pay… In accordance with 13 CFR § 102.6, FOIA
processing fees [have not been assessed in this instance.] are $30.00 search per hour [total];
$30.00 review per hour [total]; copying $.10 per page [total]. Please submit to this office a check
or money order in the amount of $[total], payable to the Small Business Administration. Upon
receipt of your payment, we will forward the releasable records to you. For your information, 13
CFR § 102.6(d) requires that "SBA will charge interest on any unpaid bill starting on the 31st
day following the date of billing."

Effective Date: August 4, 2004                                                              Page 56
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 58 of 71




                                                                                              40 03 3

[Appeal paragraph if information is withheld, or no records exist, or if fee waiver request
denied]:

If you think this reply is unsatisfactory, you have a right to appeal the decision to the Chief,
Freedom of Information/Privacy Acts Office, Small Business Administration, 409 Third Street,
SW, Washington, DC 20416. You must submit an appeal within 60 calendar days of the date of
the notice of denial. Your appeal should contain a description of the information denied, the
name and title of the SBA official or employee who denied the request, the reason for the denial,
and other facts you deem appropriate.

Sincerely,



[Enclosure]




Effective Date: August 4, 2004                                                                Page 57
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 59 of 71




                                                                                         40 03 3


Sample List Format


   •   Document Description: i.e., Letter, Memorandum, SBA Form

   •   Date of Document

   •   Brief Description of Subject of Document

   •   Disclosure Determination: i.e., Released in Full (RIF); Released in Part (RIP); Withheld
       in Full (WIF); In Requester's Possession (IRP)

   •   Cite FOIA or PA Exemption(s) relied upon to withhold information

   •   In cases where a document originated from another government agency, indicate where
       you are referring the document and tell the requester that Agency will provide a direct
       response.

Example:

1. 10/15/96 SBA Form 1450 – 8(a) Annual Update, 2 pgs. Withheld in part (WIP) Exemptions
   (Exs.) 4 and 6.

2. 7/07/97 Form 1450, 2 pgs. WIP Exs. 4 and 6.

3. Section X – Financial Plan/Data, 9 pgs. WIP Exs. 4 and 6.

4. 1996 US Income Tax Return for S-Corporation, 22 pgs. Withheld in full (WIF) Exs. 4 and
   6.

5. 5/20/96 letter Joe Loan Officer to ABC firm. Released in full (RIF).

6. 5/02/96 letter Department of Justice to SBA re: 8(a) program, 3 pgs. Referred to DOJ for
   their disclosure determinations. You will receive a response directly from DOJ.




Effective Date: August 4, 2004                                                          Page 58
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 60 of 71




                                                                                           40 03 3


Sample Authorization Language


First Party/Third Party


Please be advised that we will process the portion of your letter requesting information
pertaining to [subject] in accordance with the provisions of the Freedom of Information Act
(FOIA). If you wish to be treated as a first-party requester with regard to the release of
information contained in the file you have requested, please provide this office with a signed
release from [the subject]. That release should authorize the disclosure of proprietary business
and/or personal information contained in the subject file. Otherwise, you will be treated as a
third-party requester.




Effective Date: August 4, 2004                                                             Page 59
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 61 of 71




                                                                                            40 03 3



Sample Fee Assessment Language
(for commercial use)


For purposes of processing your Freedom of Information Act (FOIA) request, this office has
classified you as a commercial user. If you object to that classification, please provide specific
details explaining why you feel that category is inappropriate.

In accordance with 13 CFR § 102.6, we estimate that FOIA processing fees will be $_____.

               Search Time $30.00 per hour x ___ hours = $________

               Review Time $30.00 per hour x ___ hours = $________

               Copying Fees $ .10 per page x ___ pages = $________

                                      Estimated Total           $________

Pursuant to 13 CFR § 102.3(a)(2), we will not begin processing your request until we receive a
fee declaration in which you agree to pay the expenses associated with the processing of your
request. Upon completion of processing, we will notify you of our determinations but will not
provide pertinent records until we receive your payment of assessed fees.




Effective Date: August 4, 2004                                                              Page 60
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 62 of 71




                                                                                           40 03 3


Sample Memo for Referral of Documents to Originating Agency



MEMORANDUM

DATE:

TO:

FROM:

SUBJECT:              Freedom of Information Act (FOIA) Request of:


                      Re:


This office is processing a FOIA request in response to the subject request and has located the
enclosed documents, which originated at your agency.

We are referring these documents to you for a direct response to the requester. We have notified
the requester that your agency is responsible for the disclosure decisions regarding the attached,
and that we have referred [it] [them] to your agency.

Please provide me a copy of your response. If you have any questions concerning this matter,
please call me on [phone #].


Enclosures: Incoming Correspondence
            Documents




Effective Date: August 4, 2004                                                            Page 61
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 63 of 71




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 62
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 64 of 71




                                                                                             40 03 3


                                        APPENDIX 3
                                  LISTS OF INFORMATION


             INFORMATION GENERALLY EXEMPT FROM DISCLOSURE

Disclosure determinations described below will be affected by business status and the relation of
the requester to the information. A first party requester (i.e., the submitter of the information or
the subject of the record) will be privy to more information than a third party (anyone other than
a first party). Disclosure of segregable records is required.

•      Non-statistical information on pending, declined, withdrawn, or canceled applications.

•      Non-statistical information on defaults, delinquencies, losses etc.

•      Loan status, other than charged-off or paid- in- full.

•      Home disaster loan status and interest rate.

•      Financial statements, credit reports, business plans, plant lay-outs, marketing strategy,
       advertising plans, fiscal projections, pricing information, payroll information, private
       sector experience and contracts, IRS forms, purchase information, banking information,
       corporate structure, research plans and client list of applicant/recipient.

•      Portions of: Certificate of Competency records, Requests for Size Determinations, 8(a)
       Business Development Plans, loan applications, SBIC applications, loan officer's reports.

•      Internal documents not incorporated into final Agency action, pending internal
       recommendations on applications for assistance, SBA/attorney-client communications,
       pending litigation documents and investigatory documents. Discretionary disclosure
       policy must be utilized.

•      Personal history and financial statements, tax forms, resumes, all non-government career
       experience, communications regarding applicant's character, home addresses and
       telephone numbers, social security numbers, birth dates and medical records.




Effective Date: August 4, 2004                                                               Page 63
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 65 of 71




                                                                                          40 03 3


•      Portions of IG reports, audit reports, program investigation records and any other records
       which, if released, would interfere with the Government's law enforcement proceedings
       and/or would reveal the identity of a confidential source and documents relating to
       pending litigation and investigations. Requests for IG documents must be referred to the
       OIG, Counsel Division.

•      Financial information on portfolio companies.

•      Information originating from other agencies should be referred to those agencies for
       disclosure determinations.




Effective Date: August 4, 2004                                                            Page 64
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 66 of 71




                                                                                          40 03 3


                        INFORMATION GENERALLY DISCLOSED

•      Names and business addresses of recipients of approved loans, SBIC licenses,
       Certificates of Competency, lease guarantees, surety bond guarantees and requests for
       counseling.

•      Names of officers, directors, stockholders or partners of recipient firms.

•      Kinds and amounts of loans, loan terms, interest rates (except on home disaster loans),
       maturity dates, general purpose, etc.

•      Statistical data on assistance, loans, defaults, contracts, counseling, etc.

•      Decisions, rulings and records showing final Agency actions in specific factual situations
       if identifying details exempt from disclosure are first deleted.

•      Awarded contracts: names, amounts, dates, contracting agencies.

•      Identity of participating banks.

•      List of 8(a) participants, date of entry, FPPT dates and SIC codes.

•      OHA opinions and decisions, grievances in redacted form.

•      Names of SBA employees, grades, titles, and duty stations.




Effective Date: August 4, 2004                                                           Page 65
        Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 67 of 71




                                                                       40 03 3




Effective Date: August 4, 2004                                         Page 66
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 68 of 71




                                                                                             40 03 3


                                      APPENDIX 4
                                 FEE WAIVER GUIDELINES


                               Guidelines for Fee Waiver Requests

Fee waivers will not be granted unless both of the following statutory requirements are met:

(1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST BECAUSE
IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC UNDERSTANDING OF
THE OPERATIONS OR ACTIVITIES OF THE GOVERNMENT"


       (a)    The subject of the request: whether the subject of the requested records concerns
       the "operations or activities of the Government"

       (b)      The informative value of the information to be disclosed: whether the disclosure
       is "likely to contribute" to an understanding of government operations or activities

       (c)    The contribution to an understanding of the subject by the public likely to result
       from disclosure: whether disclosure of the requested information will contribute to
       "public understanding" (as opposed to personal benefit or understanding)

       (d)     The significance of the contribution to public understanding: whether the
       contribution to public understanding of government operations or activities will be
       "significant"

        A fee waiver will not be granted unless disclosure will benefit the general public. The
statutory standard will not be met if disclosure will only benefit a narrow, specialized segment of
the public, or only the individual understanding of the requester. Pursuant to the FOIA fee
waiver guidelines published by the Department of Justice, we ask requesters to describe
specifically the purposes for which they intend to use the requested information, their
qualifications and expertise in the subject area of the information requested, the nature of the
their research into that subject area, and their intended means for disseminating their research to
the general public. Requesters also must show how the general public's understanding of the
subject matter in question will be significantly enhanced by the disclosure, as compared to the
level of understanding of the subject prior to disclosure.




Effective Date: August 4, 2004                                                             Page 67
          Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 69 of 71




                                                                                              40 03 3

page 2



(2)      DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
         COMMERCIAL INTEREST OF THE REQUESTER"

         (a)   The existence and magnitude of a commercial interest: whether the requester has
         a commercial interest that would be furthered by the requested disclosure

         (b)     The primary interest in disclosure: whether the magnitude of any identified
         commercial interest of the requester is sufficiently large, in comparison to the public
         interest in disclosure, that disclosure is "primarily in the commercial interest of the
         requester"

        In order to determine whether the request involves any commercial interest of the
requester, and if so, to assess the magnitude of that commercial interest, we ask requesters to
clearly state their interest in the requested information. Based on information provided by
requesters, the identity of the requesters, and the circumstances surrounding their requests, we
will determine whether disclosure of the requested information is primarily in the commercial
interest of the requesters. Pursuant to guidelines published by the Office of Management and
Budget, a "commercial interest" is one that "furthers a commercial, trade, or profit interest as
those terms are commonly understood." If we determine that the commercial interest of the
requester is sufficiently larger when compared to the public interest in disclosure, we will
consider the request to be primarily in the commercial interest of the requester.




Effective Date: August 4, 2004                                                               Page 68
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 70 of 71




                                                                                         40 03 3

Sample Worksheet for Determining Fee Waiver

REQUESTER ________________________________

CASEWORKER ________________________________

FEE WAIVERS will be granted if both of the following basic requirements are met.

    (1)    DISCLOSURE OF THE INFORMATION "IS IN THE PUBLIC INTEREST
BECAUSE IT IS LIKELY TO CONTRIBUTE SIGNIFICANTLY TO PUBLIC
UNDERSTANDING OF THE OPERATIONS OR ACTIVITIES OF THE GOVERNMENT."

             a.      The Subject of the Request: Whether the Subject of the Requested
Records Concerns "the Operations or Activities of the Government."

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

                b.      The Informative Value of the Information to be Disclosed: Whether the
Disclosure is "likely to contribute" to an Understanding of Government Operations or Activities.

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

              c.     The Contribution to an Understanding of the Subject by the Public Likely
Result from Disclosure: Whether Disclosure of the Requested Information Will Contribute to
"Public Understanding." (PUBLIC UNDERSTANDING v. PERSONAL BENEFIT)

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________




Effective Date: August 4, 2004                                                           Page 69
         Case 1:20-cv-01614-JEB Document 12-4 Filed 08/18/20 Page 71 of 71




                                                                                          40 03 3
page 2

               d.     The Significance of the Contribution to Public Understanding: Whether
the Contribution to Public Understanding of Government Operations or Activities will be
"significant".

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

    (2)  DISCLOSURE OF THE INFORMATION "IS NOT PRIMARILY IN THE
COMMERCIAL INTEREST OF THE REQUESTER."

              a.    The Existence and Magnitude of a Commercial Interest: Whether the
Requester has a Commercial Interest that would be Furthered by the Requested Disclosure.

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

                b.     The Primary Interest in Disclosure: Whether the Magnitude of the
Identified Commercial Interest of the Requester is Sufficiently Large, in Comparison with the
Public Interest in Disclosure; that Disclosure is "Primarily in the Commercial Interest of the
Requester."

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

APPROVED __________________________

DENIED ___________________________




Effective Date: August 4, 2004                                                           Page 70
